DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sensor mask” in claims 14 and 29 and “a strap configured to attach the sensor device to a user’s head” in claims 15 and 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-21, and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10893825 B2 to Dieffenderfer, et al. (hereinafter Dieffenderfer).
Regarding claim 1, Dieffenderfer anticipates a sensor device [abstract] comprising:
an airflow sensor (comprising fan 78 and motor 80, which are connected to a sensing portion 64) configured to generate a voltage based on an airflow [col 5, ln 46 – col 6, ln 7; col 7, ln 28-47] (Fig 11); and
an output circuit (communication module 90) configured to output measurement data (to electronic device 14) based on the voltage [col 9, ln 16-60] (Fig 9);


Regarding claim 2, Dieffenderfer anticipates the limitations of claim 1, further comprising:
a battery (94) configured to power the airflow sensor (comprising fan 78 and motor 80) and the output circuit (90) ([col 6, ln 49 – col 7, ln 47], battery 94 is configurable to provide power to the elements of spirometer 20 coupled to the power distribution module 82) (Fig 10).

Regarding claim 3, Dieffenderfer anticipates the limitations of claim 2,
Wherein the airflow sensor (comprising fan 78 and motor 80) is configured to provide the voltage for charging the battery (94) [col 7, ln 28-47] (Fig 10).

Regarding claim 4, Dieffenderfer anticipates the limitations of claim 1,
wherein the airflow is breath [abstract].

Regarding claim 5, Dieffenderfer anticipates the limitations of claim 1,
wherein the airflow sensor comprises at least one of a turbine (80) or a microelectromechanical system [col 6, ln 8-33] (Fig 2A).

Regarding claim 6, Dieffenderfer anticipates the limitations of claim 1, further comprising:


Regarding claim 12, Dieffenderfer anticipates the limitations of claim 1,
wherein the output circuit (communication module 90) comprises an interface ([col 9, ln 16-46], communication module 90 comprises a wireless and/or wired interface) (Fig 9).

Regarding claim 13, Dieffenderfer anticipates the limitations of claim 12,
wherein the interface (of communication module 90) is configured according to at least one of Bluetooth (Bluetooth 2.0), Bluetooth low energy (Bluetooth Low Energy (LE)), and universal serial bus (USB) [col 9, ln 16-46] (Fig 9).

Regarding claim 16, Dieffenderfer anticipates a method for controlling a sensor device [Title, Abstract], the method comprising:
controlling an airflow sensor (comprising fan 78 and motor 80, which are connected to a sensing portion 64) to generate a voltage based on an airflow [col 5, ln 46 – col 6, ln 7; col 7, ln 28-47] (Fig 11);
controlling an output circuit (communication module 90) to output measurement data (to electronic device 14) based on the voltage [col 9, ln 16-60] (Fig 9); and
controlling the airflow sensor (via energy harvester 92 in power distribution module 82) to provide the voltage as a power supply to the output circuit [col 6, ln 49 – col 7, ln 6] (Fig 9).


Controlling a battery (94) configured to power the airflow sensor (comprising fan 78 and motor 80) and the output circuit (90) ([col 6, ln 49 – col 7, ln 47], battery 94 is configurable to provide power to the elements of spirometer 20 coupled to the power distribution module 82) (Fig 10).

Regardin claim 18, Dieffenderfer anticipates the limitations of claim 17,
Wherein the airflow sensor (comprising fan 78 and motor 80) is controlled to provide the voltage for charging the battery (94) [col 7, ln 28-47] (Fig 10).

Regarding claim 19, Dieffenderfer anticipates the limitations of claim 16,
wherein the airflow is breath [abstract].

Regarding claim 20 Dieffenderfer anticipates the limitations of claim 16,
wherein the airflow sensor comprises at least one of a turbine (80) or a microelectromechanical system [col 6, ln 8-33] (Fig 2A).

Regarding claim 21, Dieffenderfer anticipates the limitations of claim 16, further comprising:
Controlling at least one of an oxygen sensor, a carbon dioxide sensor, a humidity sensor (72), a pressure sensor, a temperature sensor (74), and an accelerometer (97) [col 6, ln 8-33; col 10, ln 7-29] (Fig 9).

Regarding claim 27, Dieffenderfer anticipates the limitations of claim 16,
wherein the output circuit (communication module 90) comprises an interface ([col 9, ln 16-46], communication module 90 comprises a wireless and/or wired interface) (Fig 9).

Regarding claim 28, Dieffenderfer anticipates the limitations of claim 27,
wherein the interface (of communication module 90) is configured according to at least one of Bluetooth (Bluetooth 2.0), Bluetooth low energy (Bluetooth Low Energy (LE)), and universal serial bus (USB) [col 9, ln 16-46] (Fig 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 14-15 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer in view of US 7089932 B2 to Dodds (cited by Applicant).
Regarding claim 14, Dieffenderfer teaches the limitations of claim 1, however Dieffenderfer does not teach the sensor device is a sensor mask.
Dodds teaches a sensor device is a sensor mask (2) [col 3, ln 53-67] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have the sensor device is a sensor mask, because doing so would have the predictable result of helping to seal at least some portions of a patient’s face from an external environment, as recognized by Dodds [col 3, ln 53-58].

Regarding claim 15, Dieffenderfer teaches the limitations of claim 1, however Dieffenderfer does not teach a strap configured to attach the sensor device to a user’s head.
Dodds teaches a strap (elastic loops 4) configured to attach a sensor device (2) to a user’s head (1) [col 3, ln 53-67] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have a strap configured to attach the sensor device to a user’s head, because doing so would have the predictable result of helping to seal at least some portions of a patient’s face from an external environment, as recognized by Dodds [col 3, ln 53-58].

Regarding claim 29, Dieffenderfer teaches the limitations of claim 16, however Dieffenderfer does not teach the sensor device is a sensor mask.
Dodds teaches a sensor device is a sensor mask (2) [col 3, ln 53-67] (Fig 1).


Regarding claim 30, Dieffenderfer teaches the limitations of claim 16, however Dieffenderfer does not teach a strap configured to attach the sensor device to a user’s head.
Dodds teaches a strap (elastic loops 4) configured to attach a sensor device (2) to a user’s head (1) [col 3, ln 53-67] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dieffenderfer to have a strap configured to attach the sensor device to a user’s head, because doing so would have the predictable result of helping to seal at least some portions of a patient’s face from an external environment, as recognized by Dodds [col 3, ln 53-58].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 102525478 B is mentioned because it discloses a self-powering airflow evaluation device. PVDF microbelts is cited because it discloses a device for harvesting energy from a patient’s airflow for powering medical devices. US 20120116241 A1 and US 7108659 B2 are mentioned because they disclose airflow sensing device comprising turbines for sensing airflow.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791